Case 1:19-cv-00801-EGB Document 7 Filed 06/27/19 Page 1 of 2

Jn the Gnited States Court of Federal Claims

No. 19-801C
(Filed: June 28, 2019)

i

ANTHONY DE PETRIS,
Plaintiff,

V.

THE UNITED STATES,

Defendant.

oR GR FR Hs ok Fe He ok ok ook ok ok ok ak ook ck ok Ae ok ok ok ok ok oe ok ok

ORDER

Plaintiff, appearing pro se, filed his complaint on June 1, 2019,
alleging that the Department of Justice, the “Bankruptcy Administration,”
and federal judges have engaged in corruption, concealment of assets,
embezzlement, knowing disregard of bankruptcy laws, and bankruptcy
fraud.' Compl. 1. Specifically, plaintiff alleges that two individuals hid
assets and conspired with a bank to release deeds of trust, and that the
Department of Justice’s failure to investigate, the government’s finding that
the individuals did not act in bad faith, and the court’s failure to “seek
disgorgement against debtors” were the result of conspiracy. Compl. 2-3.
Plaintiff seeks $2,000,000 in damages. Compl. 3.

Although a complaint brought by a pro se plaintiff will be held to a
“less stringent standard than formal pleadings drafted by lawyers,” the court
still must have jurisdiction over the claims brought before it. Estelle v.
Gamble, 429 U.S. 97, 106 (1976), Under Rule 12(h)(3) of the Rules of the
Court of Federal Claims (“RCFC”), the court must dismiss any action that it
does not have jurisdiction over. Therefore, since plaintiff's complaint does
not allege any claims over which this court has jurisdiction, waiting for
further filings from the government before dismissal is not necessary.

 

'The filing fee remains due.

 
Case 1:19-cv-00801-EGB Document 7 Filed 06/27/19 Page 2 of 2

This court’s jurisdiction is primarily established by the Tucker Act
which permits the court to “render judgement upon any claim against the
United States founded either upon the Constitution, or any Act of Congress,
or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in
cases not sounding in tort.” 28 U.S.C. § 1491(a)(1) (2012). No
substantive cause of action is established in and of itself through the Tucker
Act. Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005). Thus,
in order to be within the jurisdictional reach of this court, “a plaintiff must
identify a separate source of substantive law that creates the right to money
damages” from the United States. Jd.

Plaintiff attempted to demonstrate this court’s jurisdiction over his
complaint with a procedural statute and a statute establishing the complaint
as a core proceeding for a bankruptcy court. Compl. 1 (citing 28 U.S.C. §§
157(H), 2503(b) (2012)). The federal statutes plaintiff cites, primarily from
the Bankruptcy Act, explain the consequences for violating such statutes but
do not create a private right of action for money damages against the United
States. Compl. 1. Plaintiff failed to identify any other constitutional,
statutory, or regulatory provision establishing his right to be paid a sum of
money by the federal government.

Because the complaint does not include allegations over which we
have jurisdiction, the complaint must be dismissed. RCFC 12(h)(3).
Accordingly, the Clerk of Court is directed to dismiss the complaint for lack
of jurisdiction and enter judgement accordingly. No costs.

    

Senior Judge
